UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 07-9525


IN THE MATTER OF PETER PAUL MITRANO,

                 Respondent.



On Order to Show Cause Before the Fourth Circuit Standing Panel
on Attorney Discipline: MOTZ, KING, and DUNCAN, Circuit Judges.



                                No. 08-2030
                              _______________

In Re:    PETER PAUL MITRANO,

                 Appellant.

---------------------------

MICHAEL LEWIS RIGSBY,

                 Amicus Curiae.

                              ______________

Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:07-mc-00008-JRS)


Argued:   May 15, 2009                          Decided:   June 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.
No. 07-9525 disbarment ordered;      No.   08-2030   affirmed     by
unpublished per curiam opinion.


Peter Paul Mitrano, Merrifield, Virginia, Respondent/Appellant
Pro Se. Michael Lewis Rigsby, CARRELL, RICE & RIGSBY, Richmond,
Virginia, Amicus Curiae.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       On July 17, 2008, the District of Columbia revoked Peter

Paul Mitrano’s license to practice law.                        On August 15, 2008,

this    court’s    Standing       Panel    on    Attorney        Discipline     issued

Mitrano    a    Notice     to   Show     Cause    why     we    should   not    impose

reciprocal discipline and disbar him from practice before us.

On September 8, 2008, Mitrano noted an appeal from an order of

the Eastern District of Virginia imposing such discipline and

revoking       Mitrano’s     license      to     practice       before    it.       We

consolidated the two cases, which have been fully briefed and

argued.    For the reasons explained below, we disbar Mitrano from

practice   before     this      court,    and    affirm    the    district      court’s

decision to impose reciprocal disbarment.



                                          I.

       On July 27, 2005, District of Columbia Bar Counsel filed a

Specification of Charges, informing Mitrano of several serious

allegations of professional misconduct.                 In re Mitrano, 952 A.2d

901, 907 (D.C. 2008).             The gravamen of the charges was that

Mitrano, having received a $241,336.59 check made payable to his

client in January 1998, fraudulently endorsed this check over to

himself, deposited the funds in his personal bank account, and

spent the money for his own purposes, knowing that the major

portion of the funds did not belong to him.                    Id. at 904–05.

                                           3
       In   June    2006,    following      investigation     and    discovery,    a

Hearing Committee in the District of Columbia held a three-day

evidentiary hearing on the matter.               Id. at 908.      At the hearing,

Mitrano did not deny taking and using the funds, but claimed

entitlement to the entire check as a reasonable legal fee.                        Id.

at 915.      On February 9, 2007, the Committee issued a written

report, recommending that Mitrano be disbarred from practice.

The Committee found that Mitrano had committed numerous ethical

violations, including theft, misappropriation, and commingling

of client funds.            Id. at 922–28.            Because Mitrano presented

evidence tending to show that he did not forge the endorsement,

the    Committee     did    not    rely    on   that    theory.      Id.    at   906.

Instead, the Committee found that regardless of any forgery,

Mitrano committed theft because he took the entire $241,336.59,

even though he knew that he did not have a legitimate claim to

anywhere near that amount.            Id. at 923.

       Mitrano appealed the Committee’s decision to the District

of    Columbia     Board    on    Professional       Responsibility.       Following

argument, the Board adopted all of the findings of the Committee

and recommended disbarment.               Id. at 928.     On July 17, 2008, the

District      of     Columbia        Court      of      Appeals     accepted      the

recommendation of the Board and disbarred Mitrano.                   Id. at 907.

       On August 15, 2008, pursuant to Local Rule 46(g)(4), this

court’s Standing Panel on Attorney Discipline issued Mitrano a

                                            4
Notice to Show Cause why we should not disbar him from practice.

On September 8, 2008, Mitrano noted an appeal from an order of

the Eastern District of Virginia revoking Mitrano’s license to

practice law before it.            We consolidated the two cases, received

briefs   and     heard      oral   argument     from   Mitrano    and   prosecuting

counsel.



                                          II.

    Mitrano’s admission to practice law before this court is

premised in part on his status as a member of the District of

Columbia Bar.            See Fed. R. App. P. 46(a)(1) (“An attorney is

eligible for admission to the bar of a court of appeals if that

attorney    is      of    good   moral   and   professional      character   and   is

admitted to practice before . . . the highest court of a state .

. . .”).     Because Mitrano has been disbarred by the District of

Columbia,      he    is    subject   to    reciprocal    disbarment      from   this

court.     See Fed. R. App. P. 46(b)(1)(A).

    Under our Local Rules, we presume the sanction imposed by

the District of Columbia’s highest court to be appropriate, see

4th Cir. R. 46(g)(2), and will impose such discipline provided

that the three conditions established by the Supreme Court in

Selling v. Redford, 243 U.S. 46 (1917) are met.                      This requires

that “(1) the state must have given the attorney notice of the

charges and an opportunity to be heard; (2) the evidence must

                                           5
support the findings made; and (3) there must be no other ‘grave

reason’ for ignoring the actions taken.”               In re Fallin, 255 F.3d

195, 197 (4th Cir. 2001) (citing Selling, 243 U.S. at 51).

       Based on a careful and through consideration of the record,

and the written and oral submissions of Mitrano and prosecuting

counsel, we conclude that the three Selling requirements have

been fully satisfied.

       First, it is undisputed that Mitrano received notice of the

charges in the July 27, 2005 Specification of Charges, and had

an extended opportunity to be heard at the three-day evidentiary

hearing.       Mitrano argues that prosecuting counsel switched the

basis of the charges against him from forgery to theft without

notice.      This claim has no merit.          As the District of Columbia

Court of Appeals found, the Specification included allegations

of    theft,    misappropriation     of   client     funds,     and   commingling;

Mitrano plainly had notice of these charges.                    See Mitrano, 952

A.2d at 906.

       Second, although Mitrano disputes the factual findings of

the    Committee,      the   evidence   clearly      supports    them.    Mitrano

devotes much of his brief to his assertion that he had a good

faith claim to the $241,336.59 as a reasonable legal fee.                   It is

not    our     place   to    re-adjudicate    such    factual    matters.      The

Committee directly addressed Mitrano’s contention and found that

Mitrano “knew that the amount of the check greatly exceeded the

                                          6
fees to which [he was] entitled.”                  Id. at 923.           The evidence

supports    this   finding;       indeed,      a   contemporaneous         letter   by

Mitrano    expressed   his    belief     that      his    client    owed    him   only

$15,247.50 in legal fees.

       Finally, Mitrano does not allege any “grave” reason why we

should not honor the District of Columbia’s considered decision

to disbar Mitrano from practice.



                                        III.

       For the foregoing reasons, we defer to the sanction imposed

by the District of Columbia Court of Appeals, and disbar Mitrano

from   practice    before    this   court.         For    the     same   reasons,   we

affirm    the   judgment     of   the   district         court,    which    disbarred

Mitrano from practice before it.

                                               No. 07-9525 DISBARMENT ORDERED
                                                         No. 08-2030 AFFIRMED




                                         7